Case: 21-30727      Document: 00516381858         Page: 1    Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 5, 2022
                                  No. 21-30727
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronnie G. Reddix,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:21-CR-103-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Ronnie G. Reddix appeals the 120-month sentence of imprisonment
   imposed for his guilty plea conviction of possession of firearms by a convicted
   felon, in violation of 18 U.S.C. § 922(g)(1). He argues that the district court
   abused its discretion and imposed a substantively unreasonable sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30727     Document: 00516381858             Page: 2   Date Filed: 07/05/2022




                                      No. 21-30727


   where it upwardly departed under U.S.S.G. § 4A1.3, p.s., to a statutory
   maximum sentence of imprisonment that was 24 months above the top of his
   calculated guidelines range.
          Upward departures are reviewed for reasonableness. United States
   v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir. 2006). We review “the district
   court’s decision to depart upwardly and the extent of that departure for abuse
   of discretion.” Id. (internal quotation marks and citation omitted). “A
   district court abuses its discretion if it departs on the basis of legally
   unacceptable reasons or if the degree of the departure is unreasonable.”
   United States v. Simkanin, 420 F.3d 397, 416 n.21 (5th Cir. 2005) (internal
   quotation and citation omitted).
          Section 4A1.3(a)(1) authorizes an upward departure “[i]f reliable
   information indicates that the defendant’s criminal history category
   substantially under-represents the seriousness of the defendant’s criminal
   history or the likelihood that the defendant will commit other crimes.”
   § 4A1.3(a)(1), p.s. “In determining whether an upward departure from
   Criminal History Category VI is warranted, the court should consider that
   the nature of the prior offenses rather than simply their number is often more
   indicative of the seriousness of the defendant’s criminal record.” § 4A1.3,
   p.s., comment. (n.2(B)).
          Here, the district court explained that it was imposing an upward
   departure under § 4A1.3(a)(1) based on Reddix’s accumulation of 25
   criminal history points and because Reddix had primarily committed serious
   “victim-oriented crimes,” such as domestic abuse battery, illegal use of
   weapons, and burglary. Additionally, the district court noted that prior terms
   of imprisonment had not deterred Reddix from engaging in criminal conduct.
   We have approved upward departures pursuant to § 4A1.3 under similar
   facts. See, e.g., United States v. Lee, 358 F.3d 315, 328-29 (5th Cir. 2004)




                                           2
Case: 21-30727      Document: 00516381858           Page: 3     Date Filed: 07/05/2022




                                     No. 21-30727


   (affirming upward departure where defendant had 21 criminal history points,
   had a “checkered” criminal history, and had received lenient treatment in
   the past); United States v. Ashburn, 38 F.3d 803, 809 (5th Cir. 1994) (en banc)
   (affirming upward departure where the district court determined that the
   criminal history category did “not adequately reflect the seriousness of this
   defendant’s past criminal conduct” and the likelihood of recidivism). Reddix
   fails to show that the district court abused its discretion in deciding to impose
   an upward departure under § 4A1.3. See Zuniga-Peralta, 442 F.3d at 347;
   Simkanin, 420 F.3d at 416 n.21.
          Challenging the extent of the upward departure, Reddix argues that
   the district court failed to properly balance the sentencing factors of 18
   U.S.C. § 3553(a) and imposed a substantively unreasonable sentence. He
   contends that the district court gave undue weight to his lengthy criminal
   history and failed to give significant weight to mitigating factors related to his
   personal history and characteristics. As mitigating factors, Reddix points to
   his troubled childhood, his documented substance abuse disorder, and his
   need for mental health evaluation and treatment.
          Reddix’s arguments amount to an invitation for this court to “reweigh
   the sentencing factors and substitute our judgment for that of the district
   court, which we will not do.” United States v. Hernandez, 876 F.3d 161, 167
   (5th Cir. 2017). We have upheld similar and more substantial upward
   departures under § 4A1.3. See, e.g., Zuniga-Peralta, 442 F.3d at 347-48
   (affirming departure from a guidelines range of 27 to 33 months to a sentence
   of 60 months); United States v. Daughenbaugh, 49 F.3d 171, 173-75 (5th Cir.
   1995) (affirming departure from a guidelines range of 57 to 71 months to a
   sentence of 240 months).
          AFFIRMED.




                                           3